                                                                       ,,.
UNITED STATES DISTRICT COURT                                           .jj   f   11
                                                                       1/    d,       / ,\       ,\J;
SOUTHERN DISTRICT OF NEW YORK                                         .L
                                                                  11·
                                                                  I,                          ''
                                                                                             !,'',


 ----------------------------------------------------X           1/1/r: ' ('
                                                                 I I .• ·..
 JEFFREY LESNIK,                                                 !f
                           Plaintiff,
                                                                                                        I
         -against-
                                                                                  1:18-cv-03656 (PAC)
 LINCOLN FINANCIAL ADVISORS
 CORPORATION,
                                                                                  OPINION & ORDER
                           Defendant.
 ------------------------------------------------------------X
HONORABLE PAUL A. CROTTY, United States District Judge:

        Plaintiff Jeffrey Lesnik ("Plaintiff' or "Lesnik") moves pursuant to Federal Rule of Civil

Procedure 15(a) for leave to amend his Complaint. The motion is DENIED.

                                              BACKGROUND

        PlaintiffLesnik seeks leave to amend his Complaint to: (1) bring the Complaint into

conformity with facts allegedly uncovered in discovery; (2) remove three causes of action from

the original Complaint; and (3) add three new causes of action. Dkt. 44; Dkt. 45, at 3.

        In his initial Complaint, dated April 25, 2018, Lesnik alleged that Defendant Lincoln

Financial Advisors Corporation ("Lincoln Financial") misclassified him as an independent

contractor and terminated him in violation of 11 U.S.C. § 525. Dkt. 4, at I. He alleged eight

additional causes of action: (1) credit history discrimination in violation of the New York City

Human Rights Law; (2) Fair Labor Standards Act violations; (3) minimum wage claims, (4)

unlawful pay deductions, and (5) recordkeeping violations under the New York Labor Law; (6)

unjust enrichment; (7) defamation or slander per se; and (8) interference with prospective
economic advantage. Id. at 9-18. Plaintiffs counsel was replaced on September 24, 2018.

Dkts. 21, 23.

       Five months later, in a February 14, 2019 email to Defendant's counsel, Plaintiffs new

counsel requested Defendant's consent to amend the Complaint, stating that it contained

"numerous false statements of material fact ... and inapplicable and inaccurate statements of

law." Dkt. 47, Ex. A, at 1. Plaintiffs counsel blamed those deficiencies on Plaintiffs prior

counsel. Id. Plaintiffs counsel indicated that any amendment would be to "correct factual errors

and discrepancies in the record and make the operative complaint accurate and cogent for all

parties as well as the court." Id. The Defendant declined to consent without first seeing a copy

of the proposed amended complaint, which Plaintiff refused to provide. Dkt. 39, at 2-3; Dkt. 47,

Ex. B, at 1. Plaintiff subsequently agreed to provide a draft, but then did not forward the

document until more than a month later. Dkt. 39, at 3. When he did provide a copy of the

proposed amended complaint to Defendant's counsel on March 28, Plaintiffs counsel stated that

"my obligations to my client require that I add applicable causes of action originally not included

in the initial complaint by Plaintiffs previous attorney." Dkt. 47, Ex. C, at 1.

       On March 29, a month and a half after indicating that any amendment would be to correct

inaccurate facts and that "[n]o new cause of action and no new facts that are not already in the

record will be added," Plaintiff requested leave to amend the Complaint to add new claims for

breach of contract, actual fraud, and fraud in the inducement. Dkt. 36; Dkt. 46, at 2-3.




                                                 2
                                           DISCUSSION


    I.      Legal Standard


         Federal Rule of Civil Procedure 15(a)(2) provides that, outside certain time periods, "a

party may amend its pleading only with the opposing party's written consent or the court's leave.

The court should freely give leave when justice so requires." Fed. R. Civ. P. 15(a)(2). "[D]enial

of leave to amend is proper if amendment would be futile. In particular, '[a] plaintiff need not be

given leave to amend if it fails to specify either to the district court or to the court of appeals how

amendment would cure the pleading deficiencies in its complaint." Attestor Value Master Fund

v. Republic of Argentina, 940 F.3d 825, 833 (2d Cir. 2019) (quoting TechnoMarine SA v.

Giftports, Inc., 758 F.3d 493, 505 (2d Cir. 2014)) (internal citations omitted). "[T]he decision

whether to grant or deny leave to amend is within the sound discretion of the district court," and

"refusal to grant leave must be based on a valid ground." BNP Paribas Mortg. Corp. v. Bank of

America, N.A., 866 F. Supp. 2d 257, 263 (S.D.N.Y. 2012).

         A court should grant leave to amend "[i]n the absence of any apparent or declared reason

-   such as undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to

cure deficiencies by amendments previously allowed, undue prejudice to the opposing party by

virtue of allowance of the amendment, [or] futility of amendment." Farnan v. Davis, 371 U.S.

178, 182 (1962). "Other factors that may be considered include the length of the delay, the

judicial and party resources that have been expended, and any tactical behavior evident in the

plaintiffs request for leave to amend." BNP Paribas, 866 F. Supp. 2d at 263. "In gauging

prejudice, [a court may] consider, among other factors, whether an amendment would 'require

the opponent to expend significant additional resources to conduct discovery and prepare for

trial' or 'significantly delay the resolution of the dispute."' Ruotolo v. City of New York, 514

                                                   3
F.3d 184, 192 (2d Cir. 2008) (quoting Block v. First Blood Assocs., 988 F.2d 344, 350 (2d Cir.

1990)).

          A district court may deny leave to amend "where the belated motion would unduly delay

the course of proceedings by, for example, introducing new issues for discovery." Grace v.

Rosenstock, 228 F.3d 40, 54 (2d Cir. 2000). "The burden is on the party who wishes to amend to

provide a satisfactory explanation for the delay." Cresswell v. Sullivan & Cromwell, 922 F.2d

60, 72 (2d Cir. 1990) (internal citations omitted).


    II.      Analysis


          The record in this case shows both undue delay and undue prejudice to the Defendant.

See SCS Commc'ns, Inc. v. Herrick Co., Inc., 360 F.3d 329,345 (2d Cir. 2014) ("[L]eave to

amend a pleading may only be given when factors such as undue delay or undue prejudice to the

opposing party are absent.") (emphasis in original); Ruotolo, 514 F.3d at 191-92.


          A. Undue Delay


          "The court plainly has discretion ... to deny leave to amend where the motion is made

after an inordinate delay, no satisfactory explanation is offered for the delay, and the amendment

would prejudice the defendant." Cresswell, 922 F.2d at 72. Plaintiffs explanations for the delay

here have been many, shifting, and unsatisfactory.

          Plaintiff contends that the new causes of action he seeks to add "only came to light thirty

calendar days before Plaintiff sought relief from this Court to Amend the Complaint." Dkt. 45,

at 5. Plaintiff states that he "did not believe it would be necessary or appropriate to assert a

claim for breach of contract and fraud in this matter, that is, until further facts were revealed

 through discovery in deposition testimony of witness Mitchell Scher on February 26, 2019 and


                                                   4
documents produced by Defendants the following day on February 27 ." Id. Yet even in his

March 29, 2019 letter seeking leave to file an amended complaint, Plaintiff continued to state

only that the Complaint "omit[ted] numerous causes of action," and that he wanted to amend to

"clarify the record" and provide the Court with an "accurate and complete view of the facts and

circumstances," instead of making a forthright argument that new causes of action needed to be

added. 1 Dkt. 36, at 1. Plaintiffs counsel continued to characterize the need to amend as

primarily motivated by a need to correct factual material that was "erroneous ... extraneous,

misleading and useless." Id. at 2.

        Simply put, the 30-day span of time the Plaintiff points to here, between when Plaintiff

allegedly discovered the new causes of action and the time he filed this motion for leave to

amend, is not an accurate measure of the period of delay in this case. Plaintiffs counsel was

aware of the need to amend factual errors in the Complaint from the time of his appointment in

September 2018, and had expressed his intention to do so to Defendant's counsel during the

lengthy discovery period. Dkt. 47, Exs. A, B. The pertinent period of delay stretches at least

that far back. Further, the Complaint is the Plaintiffs, not his counsel's, and the Plaintiff sought

leave to amend eleven months after filing his Complaint. In short, Plaintiff provides no

"satisfactory explanation" for why he waited to move for leave to amend. Cresswell, 922 F.2d at

72.


       B. Undue Prejudice


       Although undue delay, "'absent a showing of bad faith or undue prejudice, does not

provide a basis for a district court to deny the right to amend,"' United States ex. rel. Raffington


1
  The letter motion did include a copy of the Proposed Amended Complaint, which included the
three new causes of action. Dkt. 36, Ex. A.
                                                  5
v. Bon Secours Health System, Inc., 285 F. Supp. 3d 759, 766 (S.D.N.Y. 2018) (quoting State

Teachers Ret. Bd. v. Fluor Corp., 654 F.2d 843, 856 (2d Cir. 1981)), the Court also finds undue

prejudice here. Prejudice is found where "the assertion of the new claim would: (i) require the

opponent to expend significant additional resources to conduct discovery and prepare for trial;

(ii) significantly delay the resolution of the dispute; or (iii) prevent the plaintiff from bringing a

timely action in another jurisdiction." Block, 988 F.2d at 344.

        On September 27, 2018, Plaintiffs new counsel requested a 60-day extension, which the

Court granted, for all deadlines in order to get acquainted with the case. Dkt. 45, at 5. Plaintiff

requested an additional 30-day extension of discovery deadlines on January 24, 2019, and this

was also granted. Dkt. 46, at 2. Plaintiff requested another discovery extension, which the Court

granted on February 27, 2019, this time adding that "[t]here [would] be no further extensions."

Id. Plaintiff then moved for leave to amend the Complaint on March 29, 2019, immediate! y

before the scheduled end of discovery. Dkt. 46, at 2; Dkt. 45, at 5.

        Here, granting leave to amend the Complaint would prejudice the Defendant by forcing

the re-taking of numerous depositions, where "none of [those so far taken] covered the topics

necessary for Defendant to defend against the new proposed causes of action." Dkt. 46, at 7; see

Dkt. 45, at 10 (acknowledging that "Plaintiff requested leave to amend on the eve of the close of

fact discovery"). "To date, Defendant has responded to five sets of Document Demands, two

sets of Interrogatories and has produced nearly 20,000 pages of documents/emails," in addition

to deposing the Plaintiff and defending in the depositions of four other witnesses. Dkt. 46, at 7.

Granting the Plaintiff leave to amend would be to restart the clock on discovery, undoubtedly

prejudicing the Defendant by "'requir[ing] the opponent to expend significant additional




                                                    6
resources to conduct discovery and prepare for trial"' and "'significantly delay[ing] the

resolution of the dispute."' Ruotolo, 514 F.3d at 192 (quoting Block, 988 F.2d at 350).

                                         CONCLUSION


       Plaintiffs motion to amend the Complaint is DENIED. The Clerk of Court is instructed

to close the motion at Dkt. 44.




 Dated: New York, New York
        November :;Pp, 2019


                                                  PAUL A. CROTTY
                                                  United States District Judge




                                                 7
